DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 16 December 2020 is being considered by the examiner.
3.	Claims 1-18 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the at least one computer-readable medium covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art). 
The claim 1 should be amended as “At least one non-transitory computer-readable medium, [[excluding transitory signal and carrying instructions]] which when executed by at least one cellular network node, performs operations, comprising:”.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shipley et al. (US 9,473,286).
	Regarding claims 1, 5 and 12, Shipley et al. disclose a computer device and at least one computer-readable medium, when executed by at least one cellular network node, performs operations, comprising:
	identify downlink (DL) frequency resources available for transmission to a user equipment (UE), (col. 8, lines 10-20, “In radios 501-502, the antennas receive wireless signals from 5GNR access system 420 over radio frequencies 411-412.  The wireless signals transport Downlink (DL) LTE signaling, DL 5GNR signaling, DL LTE data, and DL 5GNR data.”);

    PNG
    media_image1.png
    595
    911
    media_image1.png
    Greyscale

	identify in-use or granted UE uplink (UL) frequency resources (figure 2, element 201, “Primary Access Node 121 wirelessly receives UE signaling from UE 101 over primary frequency 111.),
	wherein an UL frequency resource corresponds to a first radio access technology (RAT), different from a second RAT (see figure 1);

    PNG
    media_image2.png
    557
    903
    media_image2.png
    Greyscale

	determine at least one frequency a predetermined position or frequency away from the in-use or granted UL frequency resources (col. 11, line 1+ eNB will select UL component carriers that will avoid the predicted distortion), Figure 2, step 202, “Primary Access Node 121 selects a candidate set of secondary access nodes 122-124 based on the signal strengths for secondary frequencies 112-114.”; and
	schedule DL transmissions to the UE on the identified DL frequency resources other than on the determined at least one frequency (col. 11, lines 1+, eNB will thus specify a set of resources that will minimize or avoid the intermodulation distortion that was predicted by the original set of component carriers), see figure 2, step 204. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. (US 9,473,286) in view of Jung et al. (US 2019/0149184).
Regarding claims 2 and 13, Shipley et al. teach wherein the cellular network node is configured for concurrent UL transmissions on the same frequency band.
Jung teaches that which Shipley does not explicitly teach: that the concurrent UL transmissions comprise concurrent E-UTRAN and NR UL transmissions (see para. 7, concurrent connection with LTE (E-UTRAN) and NR).
In view of the above, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Jung et al. with Shipley et al. in order to improve reception timing of uplink signals at the base station. 

Regarding claims 10 and 14, Jung et al. further teach wherein receiving first and second UL grant request from the UE, wherein the first and second UL grant requests are requests for frequency resources for concurrent UL transmission on different intra-band component carriers, wherein the different intra-band component carriers comprise component carriers in E-UTRAN band 71 and component carriers in NR band n71, and wherein the E-UTRAN band 71 and the NR band n71 operate around 600 MHz (see table 9, n71 operates around 600MHz (617-652, 663-698)).

9.	Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. (US 9,473,286) in view of Zhang et al. (US 2021/0211999 A1).
Regarding claims 2 and 13, Shipley et al. teach wherein the cellular network node is configured for concurrent UL transmissions on the same frequency band.
Zhang teaches that which Shipley does not explicitly teach: that the concurrent UL transmissions comprise concurrent E-UTRAN and NR UL transmissions ([0003]: “A dual connectivity technology is a communications technology for improving radio resource utilization, reducing a system handover delay, and improving user and system performance.   In an intra-band Evolved System (UMTS) Terrestrial Radio Access Network (E-UTRAN) New Radio (NR) dual connection (EN-DC) dual connectivity technology, a Long-Term Evolution (LTE) carrier is very close to an NR carrier, and an intermodulation product exists during uplink dual frequency (RF) indicator of LTE and NR.  Therefore, a transmit power of LTE and a transmit power of NR need to be reduced during dual transmission, to reduce mutual interference during uplink dual transmission and avoid a harmonic wave caused by intermodulation.”

    PNG
    media_image3.png
    451
    330
    media_image3.png
    Greyscale

It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Zhang with Shipley so to improve user and system performance.

10.	Claims 3, 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. (US 9,473,286) in view of Sava et al. (US 10,420,161 B1).
Regarding claims 3 and 8, Shipley et al. fails to teach wherein the cellular network node is configured for concurrent UL transmission comprising dual connectivity transmission with multiple uplink component carriers, and wherein each one of the component carriers in the multiple uplink component carriers is in the same frequency band.
Sava et al. in the same field of invention, disclose structures and processes to help enable a wireless communication device (WCD) to support operation in a dual-connectivity scenario, such as where the WCD operates concurrently with 4G and 5G wireless connections over frequency channels in a common frequency band.  Downlink low-noise-amplification could be controlled with a split dual-stage arrangement and control communication between modems in the WCD. And uplink maximum-power reduction could be controlled based on an evaluation of the frequency channels used by the respective connections, given knowledge of frequency resources allocated for one of those connections on the other connection.” See Abstract.

    PNG
    media_image4.png
    444
    985
    media_image4.png
    Greyscale

Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Sava et al. with Shipley et al.

Regarding claim 9, Sava et al. further teach receiving first and second uplink UL grant requests are requests for frequency resources for concurrent UL transmission wherein the concurrent UL transmissions comprise multiple-uplink, carrier aggregation transmissions.  (“the WCD could transmit over its respective connection to the eNodeB a scheduling request, the respective eNodeB could transmit over its respective connection to the WCD a scheduling directive that indicates uplink frequency resources on which the WCD is transmit the data, and the WCD could accordingly transmit the data over its respective connection to the respective eNodeB,”)

	Regarding claims 17 and 18, Sava et al. further teach wherein first and second subsets of frequency resources are identified based on coordination between an EUTRAN scheduler and a 5G NR scheduler.  (“each modem would know which uplink frequency channel it is using and which uplink frequency channel the other modem is using.  For Instance, the 4G modem could know which uplink frequency channel (carrier) the 5G modem is using, since RRC signaling through the 4G connection would have been used to established the 5G connection.  And the 4G modem could inform the 5G modem what uplink frequency channel (carrier) the 4G modem is using.”) col. 12, lines 40-50.

11.	Claims 6-7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. (US 9,473,286) in view of LIM et al. (US 2021/0376989 A1).
Regarding claims 6 and 7, LIM et al. teach receiving an indication of a set of downlink (DL) resource blocks scheduled to carry downlink information to the UE, wherein the downlink information comprises downlink data or downlink control information.  LIM et al. disclose a method for transmitting and receiving a signal by a terminal supporting dual-connectivity between evolved universal terrestrial radio access (E-UTRA) and new radio (NR). 
LIM teach ([0061]: The control information transmitted through the PDCCH is denoted downlink control information (DCI). The DCI may include resource allocation of PDSCH (this is also referred to as DL (downlink) grant), resource allocation of PUSCH (this is also referred to as UL (uplink) grant), a set of transmission power control commands for individual UEs in some UE group, and/or activation of VoIP (Voice over Internet Protocol).”)
It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine LIM et al. with Shipley et al. so to implement resource allocation in dual connection system.

Regarding claims 10 and 14, LIM et al. teach wherein first and second uplink UL grant requests are received that are requests for frequency resources for concurrent UL transmissions, wherein the concurrent UL transmissions comprise concurrent E-UTRAN UL transmission in E-UTRAN band 71 at around 600 MHz, and NR UL transmissions in NR and n71 at around 60 MHz, and the DL transmissions comprise E-UTRAN DL transmissions in E-UTRAN band 71 or NR DL transmissions in NR band n71.
(“a method for transmitting and receiving a signal by a terminal supporting dual-connectivity between evolved universal terrestrial radio access (E-UTRA) and new radio (NR).), See table 2.

    PNG
    media_image5.png
    536
    678
    media_image5.png
    Greyscale

It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine LIM et al. with Shipley et al. so to concurrently connect the UE with the E-TRAN node and NR node.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No.10,904,935 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the application encompass the claimed invention in US 10.904,935 B2.

Application: claim 1:
    At least one computer-readable medium, excluding transitory signals and carrying instructions, which when executed by at least one cellular network node, performs operations, comprising:
    identifying downlink (DL) frequency resources available for transmission to a user equipment (UE);
    identify in-use or granted UE uplink (UL) frequency resources,
    wherein an UL frequency resource corresponds to a first radio access technology (RAT), different from a second RAT;
    determine at least one frequency a predetermined position or frequency away from the in-use or granted UL frequency resources; and
    schedule DL transmissions to the UE on the identified DL frequency resources other than on the determined at least one frequency.
US 10,904,935 B2 claim 8:
    A method of scheduling transmissions, the method comprising:
    identifying downlink (DL) frequency resources of a second radio access technology (RAT) available for transmission to a user equipment (UE);
    identifying uplink (UL) frequency resources in use by the UE for concurrent UL transmissions or granted to the UE for use for concurrent UL transmissions,

    wherein at least one UL frequency resource of the UL frequency resources corresponds to a first RAT, different from the second RAT;
    determining at least one frequency on which one or more third order intermodulation product of the in-use or granted UL frequency resource would fall; and 
    scheduling DL transmission to the UE on one or more of the identified DL frequency resources other than on the determined at least one frequency.



Allowable Subject Matter
14.	Claims 4, 7, 11, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims, (2) A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) be filed to overcome the rejection based on nonstatutory double patenting in this office action.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412